Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 1 of 26 PageID: 6




                      EXHIBIT A
        MID-DC-005895-20 06/16/2020 Pg 1 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 2 of 26 PageID: 7
        MID-DC-005895-20 06/16/2020 Pg 2 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 3 of 26 PageID: 8
        MID-DC-005895-20 06/16/2020 Pg 3 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 4 of 26 PageID: 9
         MID-DC-005895-20 06/16/2020 Pg 4 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 5 of 26 PageID: 10
         MID-DC-005895-20 06/16/2020 Pg 5 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 6 of 26 PageID: 11
         MID-DC-005895-20 06/16/2020 Pg 6 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 7 of 26 PageID: 12
         MID-DC-005895-20 06/16/2020 Pg 7 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 8 of 26 PageID: 13
         MID-DC-005895-20 06/16/2020 Pg 8 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 9 of 26 PageID: 14
         MID-DC-005895-20 06/16/2020 Pg 9 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 10 of 26 PageID: 15
         MID-DC-005895-20 06/16/2020 Pg 10 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 11 of 26 PageID: 16
         MID-DC-005895-20 06/16/2020 Pg 11 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 12 of 26 PageID: 17
         MID-DC-005895-20 06/16/2020 Pg 12 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 13 of 26 PageID: 18
         MID-DC-005895-20 06/16/2020 Pg 13 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 14 of 26 PageID: 19
         MID-DC-005895-20 06/16/2020 Pg 14 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 15 of 26 PageID: 20
         MID-DC-005895-20 06/16/2020 Pg 15 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 16 of 26 PageID: 21
         MID-DC-005895-20 06/16/2020 Pg 16 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 17 of 26 PageID: 22
         MID-DC-005895-20 06/16/2020 Pg 17 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 18 of 26 PageID: 23
         MID-DC-005895-20 06/16/2020 Pg 18 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 19 of 26 PageID: 24
         MID-DC-005895-20 06/16/2020 Pg 19 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 20 of 26 PageID: 25
         MID-DC-005895-20 06/16/2020 Pg 20 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 21 of 26 PageID: 26
         MID-DC-005895-20 06/16/2020 Pg 21 of 21 Trans ID: SCP20201142245
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 22 of 26 PageID: 27
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 23 of 26 PageID: 28
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 24 of 26 PageID: 29
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 25 of 26 PageID: 30
Case 2:20-cv-09589-CCC-MF Document 1-1 Filed 07/29/20 Page 26 of 26 PageID: 31
